35 F.3d 557
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Petitioner-Appellant,v.Gary DIXON;  State of North Carolina;  Department ofCorrections;  Lynn Phillips;  Michael Easley,Respondents-Appellees.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Sergeant FOX;  Dee Harris;  James Taylor, AssistantSuperintendent;  Warden Dixon;  Lynn C. Phillips;  FranklinE. Freeman, Jr.;  Doctor Baloch;  Nurse O'Neal;  LieutenantWilkinson;  Lieutenant Moody;  Mail Clerk Jones;  Mr. Davis;Finese Couch;  Mr. Turrell;  Mr. Debnar;  J. L. Miller;Governor Hunt;  Lieutenant Walker, Defendants-Appellees.
Nos. 94-6322, 94-6340.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1994.Decided Sept. 15, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  Malcolm J. Howard, District Judge.  (CA-94-108, MISC-94-81-5-H).
Cornelius Tucker, Jr., appellant pro se.
E.D.N.C.
VACATED AND REMANDED.
Before MURNAGHAN, NIEMEYER and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
In these cases, Cornelius Tucker appeals from the district courts' orders denying his motions for leave to file actions in district court.  Under the terms of a pre-filing review order, Tucker was required to seek leave from the court before filing any actions.  The district courts in both cases denied the motions to file his complaints pursuant to the pre-filing injunction on the ground that he failed to comply with the terms of the injunction.  Recently, the pre-filing injunction at issue in these cases was found invalid, rendering the district courts' enforcement of its terms error.  See Tucker v. Seiber, No. 93-7239 (4th Cir.  Mar. 2, 1994) (unpublished).  Consequently, we vacate the district courts' orders denying leave to file the actions and remand the cases for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED